DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-13 and 15-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the claimed device as found in independent claims 1, 11 and 16 comprising at least one inner frame gyroscope, at least one outer frame gyroscope and at least two drive shuttles coupled to at least one of the at least one inner gyroscope or the outer frame gyroscope and configured to force the at least one of the at least one inner frame gyroscope or the outer frame gyroscope into oscillation. The prior art teaches similar devices with similar frames but does not operate by using drive shuttles in the claimed manner to cause an oscillation of the frames. As all remaining claims ultimately depend from claim 1, 11 or 16, they are deemed allowable for the same reasons due to their dependency thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL M. WEST/Primary Examiner, Art Unit 2861